                                                                 FILED
                                                                 CLERK

                                                         1:13 pm, Apr 14, 2020
                                                          U.S. DISTRICT COURT
                                                     EASTERN DISTRICT OF NEW YORK
 1                         UNITED STATES DISTRICT COURT LONG ISLAND OFFICE
                           EASTERN DISTRICT OF NEW YORK
 2

 3   ------------------------------------X
                                         :
 4   UNITED STATES OF AMERICA,           :    10-CR-00464 (ADS)
                                         :
 5                                       :
                     v.                  :    Central Islip, New York
 6                                       :
     DANIEL SCHWARZ,                     :    August 27, 2019
 7                                       :
                         Defendant.      :
 8   ------------------------------------X

 9            TRANSCRIPT OF CRIMINAL CAUSE FOR GUILTY PLEA
                 BEFORE THE HONORABLE ARLENE R. LINDSAY
10                   UNITED STATES MAGISTRATE JUDGE

11   APPEARANCES:

12   For the Government:        ALLEN LEE BODE, ESQ.
                                U.S. Attorneys Office, EDNY
13                              610 Federal Plaza
                                Central Islip, New York 11722
14
     For the Defendant:         TRACEY GAFFEY, ESQ.
15                              Federal Defenders of New York
                                770 Federal Plaza
16                              Central Islip, New York 11722

17
     Court Transcriber:         RUTH ANN HAGER, C.E.T.**D-641
18                              TypeWrite Word Processing Service
                                211 N. Milton Road
19                              Saratoga Springs, New York 12866

20

21

22

23

24

25


     Proceedings recorded by electronic sound recording, transcript
     produced by transcription service.
                                                                          2

1    (Proceedings began at 2:17 p.m.)
 2             THE CLERK:     Calling 2:10-CR-00464, the United States

 3   of America v. Daniel Schwarz.

 4              Please state your appearances.

 5              MR. BODE:    Allen Bode for the Government, Your

 6   Honor.   I’d also note the presence of Ana Gonzalez [ph.] from

 7   the Probation Department.     Good afternoon.

 8              THE COURT:    Good afternoon.

 9              MS. GAFFEY:    And good afternoon, Your Honor.     Tracey

10   Gaffey, Federal Defenders, for Daniel Schwarz.

11              THE COURT:    All right.    Ms. Gaffey, have you

12   reviewed with Mr. Schwarz the specific violation charges that

13   have been lodged against him?      There appear to be a total of

14   five charges of violation of supervised release.

15              MS. GAFFEY:    Yes, I have, Your Honor.

16              THE COURT:    All right.    And are you satisfied from

17   the stance of what the exact charges are?

18              MS. GAFFEY:    I am.

19              THE COURT:    And do you waive the public reading of

20   these charges?

21              MS. GAFFEY:    So waive and he enters pleas of not

22   guilty to the violations.

23              THE COURT:    Okay.    All right.   So let me hear from

24   the Government on the question of bail.

25              MR. BODE:    I’ll be very briefly, Your Honor --
                                                                         3

1    brief, Your Honor.    We would ask that the defendant be

2    detained pending the next date before Judge Spatt which is

3    December 6th at 11:00 a.m., I believe.

4              Mr. Schwarz absconded from supervision.     He in

5    addition has committed the new crime of failing to register as

6    a sex offender by absconding because he’s absconded for a good

7    40 days or so.   NYPD detectives are here today.    Were he to be

8    released, they would arrest him for that stay violation.      But

9    because he did abscond, because he knew that, he -- it

10   wasn’t an accident.    He knew that he was leaving.   He spoke

11   with Probation on the phone following his initial leaving of

12   the halfway house.    They told him to come back.   He did not.

13   When he was arrested this morning, his first question to

14   Marshals was “How did you find me?” so he knew he was gone and

15   gone on purpose.

16             For all those reasons, we ask that he be held until

17   he faces Judge Spatt.

18             MS. GAFFEY:    Your Honor, as we don’t have a bail

19   application to make today, we’ll reserve our bail application

20   for Judge Spatt.

21             THE COURT:    All right.   I have reviewed the

22   violation charges and it is clear to the defendant as charged

23   just he’s not complied with the provisions of his supervised

24   release or at least those are the allegations that appear to

25   be the circumstances here.
                                                                         4

1              So I’m not going to release him.      I’ll detain him

2    until he appears before Judge Spatt.      That date -- do we have

3    the right date?

4              THE CLERK:    The 6th, Your Honor, at 11 a.m.

5              THE COURT:    All right.    So September 6th at 11:00

6    a.m. and of course, Ms. Gaffey, at that time you may present a

7    bail application.

8              All right.    Is there anything else with respect to

9    this defendant that I have to redress?

10             MR. BODE:    Not on behalf of Government, Your Honor.

11             MS. GAFFEY:     May I just have a moment, Your Honor?

12             THE COURT:    Sure.

13                       [Pause in the proceedings.]

14             MS. GAFFEY:     Your Honor, there was some property

15   taken from Mr. Schwarz.    I would just inquire, is that going

16   to be held?

17             MR. BODE:    So there’s a phone and a wallet.   If

18   Ms. Gaffey wants to hold those items, she can let us know or

19   let the Marshal know; otherwise, the Marshals will just retain

20   it until such time as the defendant can be released.

21             MS. GAFFEY:     I’d ask if the Marshals would retain
22   that until further notice.      I will speak with them.

23             THE CLERK:    All right.

24             MS. GAFFEY:     As to disposition.

25             THE COURT:    The Marshals or Pretrial Services?
                                                                       5

1              MR. BODE:    Good question.

2              THE COURT:    I can’t imagine --

3              MS. GAFFEY:    Probation doesn’t have it.   I mean --

4              MR. BODE:    Yeah, so the Marshals have it at this

5    time, Your Honor.   The Marshal Service will speak to

6    Ms. Gaffey, the probation officer who’s assigned and/or

7    Pretrial, and one of those three will retain it if the

8    Marshals don’t.

9              THE COURT:    All right.   I can’t imagine the Marshals

10   want to keep it but, you know, let them work it out and then

11   just have a final [indiscernible] where it is.

12             MR. BODE:    Yes, Your Honor.

13             MS. GAFFEY:    Thank you very much, Your Honor.

14             THE COURT:    All right.   Thank you.

15   (Proceedings concluded at 2:22 p.m.)

16                              * * * * * *

17

18

19

20

21

22

23

24

25
                                                                    6

1              I certify that the foregoing is a court transcript

2    from an electronic sound recording of the proceedings in the

3    above-entitled matter.

4

5

 6

 7                             Ruth Ann Hager, C.E.T.**D-641

 8   Dated:   April 13, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
